United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.C., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS CANTEEN SERVICE,
Battle Creek, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-1143
Issued: February 13, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 10, 2016 appellant, through counsel, filed a timely appeal from an April 1, 2016
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.3

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
3

5 U.S.C. § 8101 et seq.

Appellant submitted additional evidence to OWCP after its April 1, 2016 decision was issued. The Board’s
jurisdiction is limited to reviewing the evidence that was before OWCP at the time of its final decision. Therefore,
the Board lacks jurisdiction to review this additional evidence for the first time on appeal. 20 C.F.R. § 501.2(c)(1).

ISSUE
The issue is whether appellant met her burden of proof to establish a recurrence of
disability commencing March 20, 2015 causally related to her accepted July 7, 1998 employment
injury.
On appeal counsel asserts that a new injury constitutes a change in appellant’s medical
status.
FACTUAL HISTORY
On July 10, 1998 appellant, a 31-year-old food service worker, filed a traumatic injury
claim (Form CA-1), alleging an injury on July 7, 1998 as a result of falling on a wet floor at
work. OWCP accepted the claim for a cervical strain, post-traumatic headache, left arm
contusion, and lumbar sprain and placed her on the periodic compensation rolls. Appellant
returned to full duty on July 20, 1998. She filed a claim for a recurrence (Form CA-2a) in 2002
due to lifting, bending, and reaching at work, which OWCP initially adjudicated as a new injury
under File No. xxxxxx132. OWCP later accepted it as a recurrence and administratively
combined it with the current claim in 2004, with the current claim, File No. xxxxxx966 serving
as the master claim file.
OWCP referred appellant, along with a statement of accepted facts, and the medical
evidence of record to Dr. Robert Franklin Draper, Jr., a Board-certified orthopedic surgeon, for a
second opinion evaluation to determine the nature and extent of her employment-related
conditions. In his December 7, 2012 report, Dr. Draper found that she had reached maximum
medical improvement in the early 2000’s and her employment-related conditions had resolved.
He explained that strain injuries generally resolve in approximately two or four months after the
accident and do not last years. Dr. Draper opined that appellant was capable of working full time
as a food service worker with the following restrictions: lifting no more than 50 pounds
occasionally and 25 pounds frequently.
OWCP subsequently referred appellant to vocational rehabilitation services and the
employing establishment offered her a full-time, limited-duty position as a food service worker
with the following medical restrictions, as provided by Dr. Draper: lifting no more than 50
pounds occasionally and 25 pounds frequently. Appellant accepted the position and returned to
light-duty work on March 11, 2013.
By decision dated August 9, 2013, OWCP reduced appellant’s wage-loss compensation
benefits to zero based on its finding that her actual earnings as a food service worker, effective
March 11, 2013, fairly and reasonably represented her wage-earning capacity.4 Appellant
requested reconsideration on September 9, 2013. By decision dated December 6, 2013, OWCP
denied her request for reconsideration of the merits, finding that she had not submitted relevant
4

Appellant also filed claims for wage-loss compensation (Forms CA-7) for the periods June 3 to July 12, 2013
and July 15 to 26, 2013. By decision dated April 11, 2014, OWCP denied the claims because she had returned to
work on March 11, 2013 and the evidence she submitted was insufficient to establish disability for the periods
claimed.

2

and pertinent new evidence or show that OWCP erroneously applied or interpreted a point of law
not previously considered by OWCP.
On November 12, 2013 appellant filed a recurrence claim (Form CA-2a) alleging that on
February 12, 2013 she sustained a recurrence of her July 7, 1998 work injury. By decision dated
June 12, 2014, OWCP denied the November 12, 2013 recurrence claim finding that the claimed
recurrence could not have occurred on February 12, 2013 as she was not on work status on that
date. Appellant requested reconsideration on October 7, 2014. In a December 15, 2014
decision, OWCP denied modification of its prior decision.
On March 23, 2015 appellant filed a recurrence claim (Form CA-2a) alleging that on
March 20, 2015 she sustained a recurrence of disability causally related to her July 7, 1998
employment injury. She asserted that her accepted conditions were exacerbated due to cooking,
preparing food, lifting a fry basket with both hands, cooking on a grill, serving, getting supplies
for cooking, and cleaning at work.
In an April 2, 2015 letter, OWCP advised appellant of the deficiencies of her recurrence
claim. It requested additional evidence in support of the claim and afforded her 30 days to
respond to its inquiries.
By decision dated May 4, 2015, OWCP denied appellant’s March 23, 2015 recurrence
claim as she had not submitted evidence to establish that she was disabled due to a material
change or worsening of her accepted conditions.
On May 28, 2015 counsel requested an oral hearing with a representative of OWCP
Branch of Hearings and Review.
Appellant subsequently submitted a position description, an x-ray of her right ankle dated
April 1, 2015, and a record from Howard University Hospital dated April 1, 2015 indicating that
she was admitted for lower back pain.
An April 1, 2015 x-ray of the lumbar spine demonstrated no fracture or spondylolisthesis.
A July 10, 2015 magnetic resonance imaging scan of the lumbar spine revealed facet arthropathy
in the mid-to-lower lumbar spine and no central canal or neuroforaminal compromise.
In a June 5, 2014 disability certificate Dr. Janaki Kalyanam, a Board-certified physiatrist,
diagnosed cervical and lumbar disc herniation with neck pain, back pain, and paresthesias. She
noted that appellant’s symptoms were aggravated when her work restrictions were not followed
strictly. Dr. Kalyanam also noted that appellant had worked without an assistant, repetitively
walked from the kitchen to the steam line, and rotated in areas other than the steam line causing
her condition to be exacerbated. Appellant was restricted from lifting more than five pounds at
work.
On November 3, 2015 Dr. Beverly Whittenberg, a Board-certified physiatrist, diagnosed
low back pain secondary to degenerative disc and joint disease and noted that prolonged standing
was likely to worsen appellant’s low back pain. She advised appellant to adjust her employment
duties to allow for frequent transitions from sitting to standing.

3

In a disability certificate dated September 8, 2015 an unidentifiable healthcare provider
diagnosed cervical and lumbar disc herniation with neck and back pain, carpal tunnel syndrome,
and trigger finger. The provider opined that appellant was totally incapacitated, but had
sufficiently recovered to be able to return to light-duty employment on September 14, 2015 with
restrictions of lifting less than five pounds and reduced frequency of repetitive hand movements.
A telephonic oral hearing was held before an OWCP hearing representative on
February 9, 2016. Appellant provided testimony and the hearing representative held the case
record open for 30 days for the submission of additional evidence. No additional evidence was
received.
By decision dated April 1, 2016, OWCP’s hearing representative denied appellant’s
March 23, 2015 recurrence claim, finding that the medical evidence of record was insufficient to
establish that she sustained a recurrence of her disability commencing March 20, 2015 causally
related to her accepted July 7, 1998 employment injury.
LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which has resulted from a previous
injury or illness without an intervening injury or new exposure to the work environment that
caused the illness.5 This term also means an inability to work that takes place when a light-duty
assignment made specifically to accommodate an employee’s physical limitations due to his or
her work-related injury or illness is withdrawn (except when such withdrawal occurs for reasons
of misconduct, nonperformance of job duties, or a reduction-in-force) or when the physical
requirements of such an assignment are altered so that they exceed his or her established physical
limitations.6
When an employee who is disabled from the job he or she had when injured on account
of employment-related residuals returns to a limited-duty position or the medical evidence of
record establishes that he or she can perform the limited-duty position, the employee has the
burden of proof to establish by the weight of the reliable, probative, and substantial evidence a
recurrence of total disability and to show that she cannot perform such limited-duty work. As
part of this burden, the employee must show a change in the nature and extent of the injuryrelated condition or a change in the nature and extent of the limited-duty job requirements.7 This
burden includes the necessity of furnishing evidence from a qualified physician who concludes,
on the basis of a complete and accurate factual and medical history, that the disabling condition
is causally related to the employment injury. The medical evidence must demonstrate that the
claimed recurrence was caused, precipitated, accelerated, or aggravated by the accepted injury.8
5

20 C.F.R. § 10.5(x). See T.S., Docket No. 09-1256 (issued April 15, 2010).

6

Id.

7

See A.M., Docket No. 09-1895 (issued April 23, 2010).

8
See L.F., Docket No. 14-1817 (issued February 2, 2015); Federal (FECA) Procedure Manual, Part 2 -- Claims,
Causal Relationship, Chapter 2.805.2 (January 2013).

4

Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.9 The opinion of the
physician must be based on a complete factual and medical background of the employee, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the employee.10
ANALYSIS
OWCP accepted that appellant sustained a cervical strain, post-traumatic headache, left
arm contusion, and lumbar sprain on July 7, 1998 in the performance of duty. The record
establishes that appellant first returned to full duty on July 20, 1998 and OWCP later accepted a
recurrence of total disability in 2002. OWCP referred her to vocational rehabilitation services
and thereafter she accepted a full-time, limited-duty position as a food service worker with
medical restrictions, based on the December 7, 2012 second opinion report from Dr. Draper of
lifting no more than 50 pounds occasionally and 25 pounds frequently. Appellant returned to
light-duty work on March 11, 2013.
On March 23, 2015 appellant filed a recurrence claim alleging that on March 20, 2015
she sustained a recurrence of her July 7, 1998 employment injury. She asserted that her accepted
conditions were exacerbated due to cooking, preparing food, lifting a fry basket with both hands,
cooking on a grill, serving, getting supplies for cooking, and cleaning at work. Appellant has the
burden of proof to establish that she was totally disabled due to a change in her job duties such
that she was unable to perform her light-duty work.
Appellant alleged that her recurrence of total disability was caused by an inability to
perform her light-duty job requirements. However, she failed to submit sufficient medical
evidence to establish that her assigned duties had changed such that she was not medically able
to perform them. Appellant did not submit adequate medical evidence to support that her
assigned duties exceeded her medical limitations or that she otherwise had a spontaneous change
in her accepted condition in the present claim. On June 5, 2014 Dr. Kalyanam noted that
appellant’s symptoms were aggravated when her work restrictions were not strictly followed and
also noted that she had worked without an assistant, repetitively walked from the kitchen to the
steam line, and rotated in areas other than the steam line, which caused her condition to be
exacerbated. However, she failed to provide a rationalized medical opinion explaining how
appellant’s assigned duties exceeded her physical limitations or caused or aggravated her
accepted medical conditions. The Board therefore finds that the report of Dr. Kalyanam is
insufficient to establish that appellant’s light-duty job requirements changed, such that the job
requirements were no longer within the restrictions provided by Dr. Draper and she was unable
to perform her position.11

9

See I.R., Docket No. 09-1229 (issued February 24, 2010); D.I., 59 ECAB 158 (2007).

10

See I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 465 (2005).

11

See J.F., 58 ECAB 124 (2006); see also Terry R. Hedman, 38 ECAB 222 (1986).

5

In a November 3, 2015 report, Dr. Whittenberg diagnosed low back pain secondary to
degenerative disc and joint disease, opined that prolonged standing was likely to worsen
appellant’s low back pain, and advised appellant to adjust her duties to allow for frequent
transitions from sit to stand. The Board, however, finds that she failed to provide sufficient
medical rationale explaining how appellant’s symptoms beginning on March 20, 2015 were
causally related to the July 7, 1998 work injury, without an intervening injury or new exposure.
Appellant submitted a disability certificate dated September 8, 2015 in support of her
claim. However, this report is from a healthcare provider whose identity cannot be discerned
from the record. Because it cannot be determined whether this record is from a physician as
defined under 5 U.S.C. § 8101(2), it does not constitute competent medical evidence, and lacks
probative value.12
The diagnostic medical reports of record of are of limited probative medical value as they
do not specifically address whether appellant’s disability beginning March 20, 2015 was
attributable to her accepted work injury.13
On appeal, counsel asserts that a new injury constitutes a change in appellant’s medical
status. As noted above, a recurrence of disability means an inability to work after an employee
has returned to work, caused by a spontaneous change in a medical condition which has resulted
from a previous injury or illness without an intervening injury or new exposure to the work
environment that caused the illness.14 Appellant filed a claim for a recurrence and OWCP
properly adjudicated the claim as a recurrence of total disability. The evidence submitted lacks
adequate rationale to establish a causal connection between the alleged recurrence of her medical
condition and the accepted employment injury.15
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish a recurrence
of her disability commencing March 20, 2015 causally related to her accepted July 7, 1998
employment injury.

12

R.M., 59 ECAB 690, 693 (2008). See C.B., Docket No. 09-2027 (issued May 12, 2010) (a medical report may
not be considered as probative medical evidence if there is no indication that the person completing the report
qualifies as a physician as defined in 5 U.S.C. § 8101(2) and reports lacking proper identification do not constitute
probative medical evidence).
13

See K.W., 59 ECAB 271 (2007); A.D., 58 ECAB 149 (2006); Linda I. Sprague, 48 ECAB 386 (1997) (medical
evidence that does not offer any opinion regarding the cause of an employee’s condition is of limited probative
value on the issue of causal relationship).
14

See supra note 5.

15

See J.F., supra note 11.

6

ORDER
IT IS HEREBY ORDERED THAT the April 1, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 13, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

